Bigelow, C. J.
The defence to the note was clearly made out. A part of the consideration for which the note was given was the price of a barrel of cider, sold to be used as a beverage, which is declared by Gen. Sts. c. 86, § 28, to be an intoxicating liquor, and the sale of which is expressly prohibited within this *88commonwealth. The whole note is tainted with illegality, so that no action can be maintained upon it. By § 61 of the same chapter, promissory notes “ given in whole or in part for the price of liquor sold in violation of” law are expressly declared to be void against all persons having notice of the illegal consideration. The evidence as to the terms on which the defendant was induced by his co-promisor to sign the note was wholly immaterial. The sole inquiry was as to the consideration of the note between the plaintiff and the defendant. Besides ; the deposit of sixty dollars in the hands of the defendant by his copromisor was only to indemnify and save harmless the former, in case he was compelled to pay the note. It was merely collateral security for the liability assumed by the defendant in signing the note, and not the consideration for which the note was given. Exceptions overruled.